Cox, J.
Appellants were tried on a charge preferred by affidavit of violating the penal provisions of the act of March 1, 1911 (Acts 1911 p. 95, §2669 Burns 1914), against sending claims for debt against citizens of this State out of the State for collection, by proceedings in attachment and garnishment. They were convicted and fined, and appeal. The assignments of error involve no question but the sufficiency of the count of the affidavit on which appellants were convicted.

*503
1.


2.

*502For the most part, the objections to the validity of the affidavit reach beyond its allegations and are based on claims made by counsel for appellants that the statute creating the *503offense violates numerous provisions of the Federal Constitution and the Constitution of this State. As against all of these objections the constitutional validity of the act of 1911, supra, has been sustained. Markley v. Murphy (1913), 180 Ind. 4, 102 N. E. 376, 47 L. R. A. (N. S.) 689, with cases collected in note. Anderson v. Knotts (1914), ante 434, 104 N. E. 754. Some objeetions are raised to the sufficiency of the allegations of the affidavit to charge the offense denounced by the act. The offense is charged in the language of the statute and it belongs to that class which renders such a statement of the offense sufficient. State v. Closser (1913), 179 Ind. 230, 99 N. E. 1057, and cases there cited.
Judgment affirmed.
Note. — Reported in 104 N. E. 974. As to when, in an indictment, the charge may be in the words of the statute, see 94 Am. Dec. 253.